DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Response filed June 10, 2021.   Claims 1-16 are pending.  

 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda (2015/0028328).
Re-claims 1-2,  Ikeda teaches (at Figs 1B, 9A,9B,11, paragraphs 56-221) a light-emitting device comprising: a first electrode 216 and a first transistor 232 and a second transistor 252 over a first substrate 111 (Fig 1B, para 56-59,66-68); a conductive layer 123 (Fig 1B, para 57,191-193; Fig 9B) over the first electrode 216 (Figs 1B,9B,11); a second electrode 124 (Fig 3B, para 57,191-194) over the conductive layer; an insulating layer 210 (Figs 1B,9B,11; para 75,166,130,59) over the transistors and the first electrode; a third electrode 115 (Figs 1B,9B,11; para 56) over the insulating layer, the third electrode 115 being electrically connected to the transistor 232; a partition 114 (Figs 1B,9B,11; para 180) over the third electrode; an EL layer 117 over 115 (Figs 1B,9B,11; para 56,62,176) the partition and the third electrode; a fourth electrode 118 (Figs 1B,9B,11; para 56,180-183) over the EL layer; a resin layer 120 (Figs 1B,9B,11; para 185) over the first electrode 115 and the fourth electrode 118; and a second 
Re-claims 3-4,  wherein a flexible printed circuit is used for the second electrode 124 (Figs 1A-1B,9B,11; para 190).
Re-claims 5-6, wherein the conductive layer 123 comprises a conductive particle  (Figs 3B,9B,11 para 191-193).
Re-claims 7-8, wherein each of the first substrate 111 and the second substrate 121 is a flexible substrate (Figs 3B,9B,11; para 62).
 	Re-claims 9-10, wherein the EL layer 117 comprises a light-emitting layer (Figs 1B,9B,11; para 118,222-230).
 	Re-claims 11-12, wherein the transistors comprises an oxide semiconductor 208 (Figs 1B,9B,11; para 66-73,146-156).
	Re-claims 13-14, further comprising a second insulating layer (Figs 1B,9B,11; para 75,166,130,59 for multi insulating layers; or insulating layer 145, para 60) over the first insulating layer 210.  
Re-claims 15-16, wherein the conductive layer 123 comprises a resin (para 193). 

Response to Amendment  
Applicant submitted (at June 10, 2021) the statement that “...the subject matter disclosed by Yamazaki and the claimed invention, not later than the effective filling date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person as both were subject to an obligation of assignment to Semiconductor Energy Laboratory  

However, in this office action, Ikeda (2015/0028328) is another valid reference, since Applicant has not perfected the right of the foreign priority by providing a certified English translation of the foreign priority application(s), which is not in English.

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822